            Case 2:18-cv-03723-JDW Document 104 Filed 10/09/20 Page 1 of 4




                               IN THE   FEDERAL          DISTRICT         COURT         FOR THE
                                 EASTERN       DISTRICT          OF PE'lSINSYLVANIA



JAMES      EVERETT        SHELTON
                                                                          CaseNo.         2:18-cv-03723-JDW




FCS CAPIT       AL    ET AL.


                      EX PARTE      REPLY      TO MOTION            FOR CONTEMPT                    [ECF 102]




   1.     It is my sad duty to inform       the Court,     pursuant      to Pennsylvania            Rule of Professional
          Conduct     3.3 (Candor    to the Tribunal),      that Mr. Thomas          is again misleading          this
          Honorable     Court,   this time regarding       his receipt       of faxes I sent to him on 10/2/20             and
          10/7/20.
    2.    Attached     please find confirmations         of delivery     for the faxes sent to his listed           fax number
          on the Pennsylvania       Disciplinary   Board      website,       attached      hereto    as Exhibit   "A."




                                                           Respectfully        submitted,




                                                                                                     /s
                                                           LIONEL        ARTOM-GINZBURG,                    ESQUIRE
                                                           PA Attorney         ID#88644
                                                           Law     Offices     of Lionel     Artom-Ginzburg
                                                           The Franklin
                                                           834 Chestnut         Street,    Suite 206
                                                           Philadelphia,       PA 19107
                                                           (215)    925-2915
                                                           (267)-930-3934          FAX
                                                           lionel@artom-ginzburg.com
October    9, 2020
Case 2:18-cv-03723-JDW Document 104 Filed 10/09/20 Page 2 of 4



                                EXHIBIT      "A"


             Fax confirmation      sheets,   10/2   and 10/7/2020
                           Case 2:18-cv-03723-JDW Document 104 Filed 10/09/20 Page 3 of 4

Evan       Shingles


From:                                                 Evan Shingles
Sent:                                                 Friday,    October       2, 2020   3:25 PM
To:                                                   'Lionel    Artom-Ginzburg'
Subject:                                              FW: Successful       transmission         to 18883148910.   Re: Letter




Maryanne        Meyer
Paralegal


ShinglesLaw
834 Chestnut          st., Ste 206
Philadelphia,         PA 19107


(215)   925-2915
Fax: (267) 930-3934


shin@Ieslaw@shingleslaw.com
www.shinzleslaw.com




From:      send@mail.efax.com                <send@mail.efax.com>
Sent:   Friday,       October     2, 2020      3:24    PM
To:   Shingles Law <shingleslaw@shingleslaw.com>
Subject:     Successful         transmission       to 18883148910.             Re: Letter




              ----eFax-----                                                                 -             -       ---          - ---
                  Your fax was successfully                       sent to 18883148910                by eFax.


                Fax      Details

                  Date:         2020-10-0219:23:54                     (GMT)

                  Number            of    Pages:       2

                  Length          of     Transmission:             69    seconds

                  Receiving              Machine           Fax   10:    HFR




                  Mobile        Apps




                                                                                            1
                          Case 2:18-cv-03723-JDW Document 104 Filed 10/09/20 Page 4 of 4


Evan       Shingles


From:                                               send@mail.efax.com
Sent:                                               Wednesday,              October       7, 2020     4:27    PM
To:                                                 Shingles          Law
Subject:                                            Successful           transmission        to   18883148910.             Re:




                           eFax
                Your      fax was         successfully             sent to 18883148910                       by eFax.


               Fax       Details

                 Date:       2020-10-07            20:26:58              (GMT)
                 Number            of Pages:          1
                 Length         of Transmission:                      50 seconds
                 Receiving           Machine              Fax     ID: HFR




                Mobile      Apps




                  @ 2020     J2 Global,      Inc. or its affiliates      (collectively,   'U2"). All rights    reserved.
                  eFax     is a registered     trademark        of J2.
                  700 S. Flower       st., 1 5th Floor,     Los Angeles,          CA 90017


                  This account      is subject     to the terms       listed   in the eFax    Customer        Aqreement.




                                                                                                  1
